NO. 07-05-0112-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL B

                                 JANUARY 4, 2006
                         ______________________________

                                 FIRST STATE BANK,

                                                                    Appellant

                                           v.

           BACC FARMS, LTD. and ROCKIN’ LAZY S CATTLE CO., INC.,

                                                                    Appellees
                       _________________________________

              FROM THE 69th DISTRICT COURT OF MOORE COUNTY;

                      NO. 04-32; HON. RON ENNS, PRESIDING
                       _______________________________

                              Memorandum Opinion
                        _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      First State Bank, appellant, and BACC Farms, Ltd. and Rockin’ Lazy S Cattle Co.,

Inc., appellees, have filed a joint motion to reverse judgment pursuant to a settlement

agreement. So too do they ask that we remand the cause to the trial court for entry of an

order dismissing the suit with prejudice. Per the request of the parties, we grant the

motion, reverse the judgment, and remand the cause to the trial court to effectuate the

settlement agreement. See Dunn v. Canadian Oil & Gas Services, Inc., 908 S.W.2d 323
(Tex. App.–El Paso 1995, no pet.) (authorizing such relief). Having reversed the judgment

and remanded the cause to the trial court at the request of the parties, no motion for

rehearing will be entertained and our mandate shall issue forthwith.



                                                Brian Quinn
                                                Chief Justice




                                            2